Citation Nr: 0913298	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  03-15 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased schedular rating for 
schizophrenia, currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The Veteran had active military service from March 1973 to 
March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  By that decision, the RO increased the 
assigned rating to 50 percent (from 30 percent) for service-
connected schizophrenia and denied a claim for TDIU.  In May 
2005, the Board remanded the two claims for additional 
development.

Thereafter, by a July 2006 decision, the Board denied the two 
claims.  The Veteran then filed an appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In May 
2008, the Veteran's representative before the Court and VA 
General Counsel filed a joint motion for remand.  The Court 
granted the joint motion by an order later that month and 
remanded the case to the Board for further action.


FINDING OF FACT

The Veteran's service-connected schizophrenia is manifested 
by symptoms that include sleep impairment, anger, 
irritability, suspiciousness, loss of appetite, anhedonia, 
isolation, flat affect, panic attacks more than once per 
week, tangential speech, poor concentration, suicidal 
ideation, and paranoid delusions with auditory and visual 
hallucinations, which have resulted in total occupational and 
social impairment.


CONCLUSIONS OF LAW

1.  The criteria for a total (100 percent) schedular rating 
for service-connected schizophrenia are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130, Diagnostic Code 9203 (2008).

2.  Entitlement to a TDIU rating is a moot issue.  38 C.F.R. 
§ 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Schizophrenia Rating

The Veteran asserts that his service-connected schizophrenia 
is more disabling than what is indicated by the currently 
assigned 50 percent rating.  He contends that the disability 
is totally disabling.

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2008).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation has already been 
established, VA must address the evidence concerning the 
state of the disability from the time period one year before 
the claim for an increase was filed until VA makes a final 
decision on the claim.  The Court has held that consideration 
of the appropriateness of a staged rating is required.  See 
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's service-connected schizophrenia has been 
evaluated as 50 percent disabling under Diagnostic Code 9203 
for paranoid schizophrenia.  Under that diagnostic code, a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9203) (2008).

A review of the evidence of record reveals that the Veteran 
underwent VA psychiatric examination in connection with the 
claim in March 2002.  The Veteran reported symptoms of 
problems sleeping and controlling his temper.  He was 
employed as a postal worker, but he had to miss work often 
due to anger issues and doctor appointments.  It was reported 
that the Veteran was married with no children or friends, 
although he attended church.  On examination, the Veteran was 
appropriately dressed, but he was very tense, hesitant, and 
on guard.  Speech was spontaneous and there was no evidence 
of a perceptual disorder.  Judgment appeared intact, as did 
retention and recall.  The predominant findings were 
delusional thinking, sleep impairment, and problems with 
anger.  The diagnosis was schizophrenic disorder.  The 
examiner assigned a GAF (global assessment of functioning) 
score of 62 to 65.  

Pursuant to the Board's May 2005 remand, the Veteran 
underwent further VA examination in October 2005.  The 
Veteran had similar symptoms to the previous examination.  
The report indicated that he had been hospitalized at the 
Hines VA Medical Center (VAMC) in Chicago, Illinois, for 
psychiatric treatment.  The Veteran was no longer working as 
a postal worker and was unemployed.  He was still married and 
attended church.  The Veteran had complaints of audio and 
visual hallucinations, anger, and suspiciousness.  Regarding 
suicidal ideation, the Veteran stated that it crossed his 
mind but he had no intent to take his life.  He denied 
homicidal ideation.  Mental status examination reflected a 
cooperative disposition with unimpaired speech.  Affect was 
appropriate to thought content and mood seemed even.  The 
Veteran was well oriented and he did not appear to be 
experiencing a perceptual disorder.  He was not delusional 
during the examination and he had abstract thinking.  The 
Veteran's concentration, judgment, and memory appeared 
intact.  The examiner provided a diagnosis of schizophrenic 
disorder with a GAF score of 55 to 65.  The examiner gave the 
opinion that the Veteran's disability did not prevent 
employment in the past and it was less likely than not that 
his current condition would be a significant issue should he 
seek employment.

While the case was before the Court, the RO scheduled the 
Veteran for another VA psychiatric examination in August 
2008.  It was noted that all of the symptoms had increased in 
frequency and intensity and the Veteran had been hospitalized 
for paranoid schizophrenia at the Hines VAMC.  The Veteran 
reported symptoms of poor sleep, poor appetite, anhedonia, 
isolation, and irritability.  He had panic attacks two or 
three times per week.  The Veteran was still married but it 
was a poor relationship.  He reported suicidal ideation, 
paranoid delusions, and auditory and visual hallucinations.  
The paranoid delusions were of others trying to kill him with 
auditory hallucinations telling him he is no good.  On 
examination, the Veteran was oriented and his memory was 
good.  Concentration was extremely poor, affect was flat, and 
speech was coherent but tangential.  Judgment was poor and he 
admitted to passive suicidal ideation.  The examiner stated 
that the Veteran showed paranoid delusions with auditory and 
visual hallucinations.  The diagnosis was paranoid 
schizophrenia.  A GAF score of 40 was assigned.  The examiner 
found that the Veteran is unable to work due to anhedonia, 
isolation, irritability, anxiety, suicidal ideation, paranoid 
delusions, and auditory and visual hallucinations of dead 
servicemen.  It was noted that the Veteran had received 
treatment at the Hines VAMC with no improvement.  The Veteran 
can not work with others and has very poor concentration and 
social functioning.  The examiner gave the opinion that 
schizophrenia has made the Veteran unable to obtain and hold 
gainful employment.

Based on the August 2008 VA examination report, the Board 
finds that the Veteran's service-connected schizophrenia is 
manifested by symptoms which have resulted in total 
occupational and social impairment.  Notably, the Veteran has 
apparent persistent paranoid delusions with audio and visual 
hallucinations.  He also has some impairment of thought 
processes and communication.  Other serious symptoms 
experienced include suicidal ideation and frequent panic 
attacks.  Significantly, the VA examiner found that the 
symptoms as a whole render the Veteran unable to obtain and 
hold gainful employment.

Recent treatment records from the Hines VAMC support the 
finding of total occupational and social impairment.  He has 
been hospitalized on a number of occasions for schizophrenia.  
In December 2005, his treating VA physician, G.E.P., M.D., 
found that the Veteran was completely unemployable and could 
not even work part time as a consequence of his psychiatric 
illness.  This finding was reiterated by Dr. G.E.P. on 
multiple instances in the VA treatment records dated through 
September 2008.  On one occasion, in June 2008, the Veteran 
had a GAF score as low as 17, which represents symptoms akin 
to a danger of hurting self or others, an occasional failure 
to maintain minimal personal hygiene, and gross impairment of 
communication.  Similar symptoms from the August 2008 
examination are documented in the VA treatment records, 
including delusions and hallucinations.

The Board notes that the Veteran has not exhibited all the 
criteria illustrative of the 100 percent evaluation.  
Generally, the Veteran is able to perform activities of daily 
living and does not have severe memory loss.  However, it is 
not expected, especially with the more fully described grades 
of disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2008).  Moreover, should 
reasonable doubt arise on a particular issue, such doubt will 
be resolved in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2007).  Here, when 
resolving reasonable doubt in the Veteran's favor, the 
criteria for a total schedular rating for service-connected 
schizophrenia have been met.  This is so, especially in light 
of the lay statements submitted, throughout the pendency of 
this claim.

For all the foregoing reasons, the Board finds that the 
Veteran is entitled to a schedular evaluation in excess of 50 
percent for schizophrenia-a 100 percent rating.  In reaching 
this conclusion, the Board has applied the benefit-of-the-
doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

II. TDIU

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. § 4.16(a) 
(2008).

VA's General Counsel determined that if VA has found a 
veteran to be totally disabled as a result of a particular 
service-connected disability or combination of disabilities 
pursuant to a rating schedule, there is no need, and no 
authority, to otherwise rate that veteran totally disabled on 
any other basis.  VA's General Counsel has determined that, 
because both a 100 percent disability schedular rating and a 
total disability rating awarded pursuant to 38 C.F.R. 
§ 4.16(a) reflect unemployability, a determination that that 
individual is unemployable as a result of service-connected 
disability under 38 C.F.R. § 4.16(a) is unnecessary to 
adequately compensate the individual and is superfluous.  See 
VAOPGCPREC 6-99 (June 7, 1999); see also Green v. West, 
11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994).

As discussed above, the Board has found that a 100 percent 
schedular evaluation is warranted for the Veteran's 
schizophrenia.  Thus, pursuant to the holding in 
VAOPGCPREC 6-99, consideration of a total rating based on 
unemployability under 38 C.F.R. § 4.16(a) is no longer 
warranted.  The appeal as to this issue is dismissed as moot.  
See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) 
(dismissal is the proper remedy to employ when an appeal has 
become moot).


ORDER

A total schedular rating for schizophrenia is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.

The appeal of entitlement to a TDIU rating is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


